 



EXHIBIT 10.5
Execution Copy
AMENDMENT NO. 6
TO AMENDED AND RESTATED CREDIT AGREEMENT
     THIS AMENDMENT NO. 6 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
December 15, 2006 (the “Agreement”) relating to the Credit Agreement referenced
below, is by and among WOLVERINE TUBE, INC., a Delaware corporation (the
“Company”), certain of its Subsidiaries identified as Subsidiary Borrowers on
the signature pages hereto and any additional Subsidiaries of the Company which
become parties to the Credit Agreement in accordance with the terms thereof
(collectively referred to as the “Subsidiary Borrowers” and individually
referred to as a “Subsidiary Borrower”) (hereinafter, the Company and the
Subsidiary Borrowers are collectively referred to as the “Borrowers” or referred
to individually as a “Borrower”), each of the financial institutions identified
as Lenders on the signature pages hereto (the “Lenders” and each individually, a
“Lender”), and WACHOVIA BANK, NATIONAL ASSOCIATION, (“Wachovia”), acting in the
manner and to the extent described in Article XIII of the Credit Agreement (in
such capacity, the “Administrative Agent”). Terms used but not otherwise defined
herein shall have the meanings provided in the Credit Agreement and the
provisions of Sections 1.2 and 1.3 of the Credit Agreement related to the
definitions shall apply herein.
W I T N E S S E T H
     WHEREAS, a $35,000,000 credit facility has been extended to the Borrowers
pursuant to the terms of that certain Amended and Restated Credit Agreement
dated as of April 28, 2005 (as amended, modified or otherwise supplemented from
time to time, the “Credit Agreement”) among the Borrowers, the Lenders, and the
Administrative Agent;
     WHEREAS, the Borrowers have requested that certain amendments be made as
contemplated herein and the Lenders agree to amend such provisions pursuant to
the terms and conditions herein; and
     WHEREAS, the undersigned Lenders have agreed to amend the Credit Agreement
as set forth herein;
     NOW, THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



     (A) Amendments.
     1. Section 1.1 of the Credit Agreement is hereby amended by adding the
following new definition in the appropriate alphabetical order:
     “BANA” has the meaning set forth in the definition of Consignment Agreement
herein.
     2. Each of the following definitions in Section 1.1 of the Credit Agreement
is hereby deleted and replaced with the following definitions:
     “Consignment Agreement” means the Amended and Restated Consignment
Agreement, dated as of April 28, 2005, by and between Bank of America, N.A.
(“BANA”) (as successor in interest to Fleet Precious Metals Inc.), and the
Company and Wolverine Joining Technologies, LLC, as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
     “Consignment Intercreditor Agreement” means the Amended and Restated
Intercreditor Agreement dated as of April 28, 2005 by and between BANA (as
successor in interest to Fleet Precious Metals Inc.) and the Agent, as amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof.
     “Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement dated as of April 4, 2006 by and among Wachovia Bank, National
Association, as agent for certain secured parties to the Permitted
Securitization (in such capacity, together with the successors and assigns, the
“Securitization Agent”), the Administrative Agent, the SPC, the Company, Tube
Forming, L.P., Small Tube Manufacturing, LLC and Wolverine Joining Technologies,
LLC., as amended, modified or supplemented from time to time in accordance with
the terms hereof and thereof.
     “Permitted Securitization” means the trade securitization transaction for
an aggregate principal amount of third party investments, advances or sales of
accounts receivable of up to $90,000,000, evidenced by that certain Receivables
Sale Agreement, dated as of April 28, 2005 among the Securitization Companies
and the SPC, as amended by that certain Amendment No. 1, dated as of April 4,
2006, and as further amended by that certain Amendment No. 2, dated December 15,
2006, that certain Receivables Sale Agreement, dated as of April 4, 2006, among
Wolverine Tube (Canada), Inc. and the SPC and that certain Amended and Restated
Receivables Purchase Agreement, dated as April 4, 2006 among the SPC, Wolverine
Finance, LLC, the Company, Variable Funding Capital Company, LLC, the liquidity
banks from time to time party thereto, The CIT Group/Business Credit, Inc.,
individually and as co-agent, and Wachovia Bank, National Association, as agent,
as amended by that certain Amendment No. 1, dated as of June 9, 2006, and as
further amended by that certain Amendment No. 2, dated as of December 15, 2006.

2



--------------------------------------------------------------------------------



 



     “Securitization Companies” means the Company, Tube Forming, L.P., Small
Tube Manufacturing, LLC and Wolverine Joining Technologies, LLC.
     3. Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “BAPM” in its entirety.
     4. Each of the Schedules attached to the Credit Agreement is hereby deleted
and replaced by the corresponding Schedule attached to this Agreement.
     (B) Representations and Warranties. Each Credit Party hereby represents and
warrants that (i) the representations and warranties contained in Article VI of
the Credit Agreement are true and correct in all material respects on and as of
the date hereof as though made on and as of such date (except for those
representations and warranties which by their terms relate solely to an earlier
date) and after giving effect to the transactions contemplated herein, (ii) no
Default or Event of Default exists under the Credit Agreement on and as of the
date hereof and after giving effect to the transactions contemplated herein,
(iii) it has the corporate, limited liability company or limited partnership
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder and has taken all necessary organizational action to
authorize the execution, delivery and performance by it of this Agreement;
(iv) it has duly executed and delivered this Agreement, and this Agreement
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws affecting the rights of creditors
generally or by general principles of equity and (v) neither the execution and
delivery of this Agreement, nor the consummation of the transactions
contemplated therein, nor performance of and compliance with the terms and
provisions thereof will violate or conflict in any material respect with any
material provision of its articles or certificate of incorporation or
certificate of limited partnership or certificate of formation, bylaws,
agreement of limited partnership or limited liability company agreement or
violate, contravene or conflict in any material respect with contractual
provisions of, or cause an event of default under, any indenture, including
without limitation the 2008 Senior Note Indenture and 2009 Senior Note
Indenture, loan agreement, mortgage, deed of trust, contract or other agreement
or instrument to which it is a party or by which it may be bound.
     (C) Effectiveness. This Agreement shall become effective upon satisfaction
of all of the following conditions precedent:
     1. Executed Agreement. The Administrative Agent shall have received a fully
executed counterpart of this Agreement from each party hereto.
     2. Permitted Securitization Amendments. The Administrative Agent shall have
received original fully executed copies of (i) Amendment No. 2 to the Amended
and Restated Receivables Purchase Agreement and Amended and Restated Performance
Undertaking, dated as of December 15, 2006, and (ii) Amendment No. 2 to the
Amended and Restated Receivables Purchase Agreement, dated as of December 15,
2006, in each case, which agreements shall be in full force and effect and not
subject to any unsatisfied conditions precedent, and to which the Administrative
Agent and the Lenders hereby consent.

3



--------------------------------------------------------------------------------



 



     3. Intercreditor Agreement Amendment. The Administrative Agent shall have
received an original fully executed copy of Amendment No. 2 to the Intercreditor
Agreement, dated as of December 15, 2006, which agreement shall be in full force
and effect and not subject to any unsatisfied conditions precedent.
     4. Consignment Agreement Amendment and Related Documents. The
Administrative Agent shall have received (a) a fully executed copy of the Third
Amendment to the Consignment Agreement, (b) a fully executed copy of the Pledge
and Security Agreement, dated as of December 15, 2006, by and between BANA, the
Company and Wolverine Joining Technologies, LLC, and (c) a fully executed copy
of the Ratification and Second Amendment to the Consignment Intercreditor
Agreement, in each case, which agreements shall be in full force and effect and
not subject to any unsatisfied conditions precedent, and to which the
Administrative Agent and the Lenders hereby consent.
     5. Blocked Account Agreements. The Administrative Agent shall have received
original fully executed copies of (i) the Amended and Restated Blocked Account
Agreement, dated as of December 15, 2006, among Wachovia Bank, National
Association, in its capacity as collateral agent for (A) the secured parties
under the Permitted Securitization and (B) the Administrative Agent, on behalf
of the Lenders, the SPC, Wolverine Finance, LLC and Mellon Bank, N.A. and
(ii) the Amended and Restated Blocked Account Agreement; dated as of December
15, 2006, among the Administrative Agent, Mellon Bank, N.A., the Company and
certain of its Subsidiaries, in each case, which agreements shall be in full
force and effect and not subject to any unsatisfied conditions precedent, in
form and substance satisfactory to the Administrative Agent and to which the
Administrative Agent and the Lenders hereby consent.
     6. Other Conditions Precedent. The Borrowers shall have completed all
proceedings taken in connection with the transactions contemplated by this
Agreement and delivered to the Administrative Agent all other documentation and
other items incident thereto, and each shall be satisfactory to the
Administrative Agent and its legal counsel, Mayer, Brown, Rowe & Maw, LLP.
     (D) No Other Modification. Except to the extent specifically provided to
the contrary in this Agreement, all terms and conditions of the Credit Agreement
(including Exhibits and Schedules thereto) and the other Credit Documents shall
remain in full force and effect, without modification or limitation. This
Agreement shall not operate as a consent to any other action or inaction by the
Borrowers or any other Credit Party, or as a waiver or amendment of any right,
power, or remedy of any Lender or the Administrative Agent under the Credit
Agreement or any other Credit Document nor constitute a consent to any such
action or inaction, or a waiver or amendment of any provision contained in the
Credit Agreement or any other Credit Document except as specifically provided
herein. Each of the Credit Parties acknowledges, confirms and agrees that the
Credit Documents to which it is a party remain in full force and effect as of
the date hereof and continue to secure all Obligations of each such Credit Party
to any Lender or the Administrative Agent, and novation of any kind is hereby
expressly disclaimed.

4



--------------------------------------------------------------------------------



 



     (E) Release. In consideration of entering into this Agreement, each Credit
Party (a) represents and warrants to the Administrative Agent and each Lender
that as of the date hereof there are no causes of action, claims, actions,
proceedings, judgments, suits, demands, damages or offsets against or defenses
or counterclaims to its Obligations or Secured Obligations under the Credit
Documents and furthermore, such Credit Party waives any and all such causes of
action, claims, actions, proceedings, judgments, suits, demands, damages,
offsets, defenses or counterclaims whether known or unknown, arising prior to
the date of this Agreement and (b) releases the Administrative Agent and each
Lender and each of their respective Affiliates, Subsidiaries, officers,
employees, representatives, agents, counsel and directors from any and all
actions, causes of action, claims, actions, proceedings, judgments, suits,
demands, damages and liabilities of whatever kind or nature, in law or in
equity, now known or unknown, suspected or unsuspected to the extent that any of
the foregoing arises from any action or failure to act with respect to any
Credit Document, on or prior to the date hereof.
     (F) Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of North Carolina, without
regard to the principles governing conflicts of laws thereof.
     (G) INCORPORATION BY REFERENCE OF CERTAIN PROVISIONS. THE PROVISIONS IN
SECTIONS 14.5, 14.6, 14.8, 14.9, 14.10, 14.12, 14.13, 14.14, 14.15, 14.19 AND
14.24 OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE HEREIN,
MUTATIS MUTANDIS.
[SIGNATURE PAGES FOLLOW]

5



--------------------------------------------------------------------------------



 



     Each of the parties hereto has caused a counterpart of this Agreement to be
duly executed and delivered as of the date first above written.

            COMPANY:


WOLVERINE TUBE, INC.
      By:   /s/ James E. Deason         Name:   James E. Deason        Title:  
SR. Vice President & CEO     

            SUBSIDIARY BORROWERS:


TF INVESTOR, INC.
      By:   /s/ James E. Deason         Name:   James E. Deason        Title:  
Vice President and Treasurer     

            TUBE FORMING HOLDINGS, INC.
      By:   /s/ James E. Deason         Name:   James E. Deason        Title:  
Vice President and Treasurer     

            TUBE FORMING, L.P.
      By:   Tube Forming Holdings, Inc.,         its General Partner   

                  By:   /s/ James E. Deason         Name:   James E. Deason     
  Title:   Vice President and Treasurer   





--------------------------------------------------------------------------------



 



         

            WOLVERINE FINANCE, LLC
      By:   /s/ James E. Deason         Name:   James E. Deason        Title:  
Vice President and Treasurer     

            SMALL TUBE MANUFACTURING, LLC
      By:   /s/ James E. Deason         Name:   James E. Deason        Title:  
Vice President and Treasurer     

            WOLVERINE JOINING TECHNOLOGIES, LLC
      By:   /s/ James E. Deason         Name:   James E. Deason        Title:  
Vice President and Treasurer     

            WOLVERINE CHINA INVESTMENTS, LLC
      By:   Wolverine Tube, Inc.,         its Managing Member   

                  By:   /s/ James E. Deason         Name:   James E. Deason     
  Title:   Service President and CFO     

            WT HOLDING COMPANY, INC.
      By:   /s/ James E. Deason         Name:   James E. Deason        Title:  
Vice President and Treasurer   





--------------------------------------------------------------------------------



 



         

AGENT AND LENDERS:

            WACHOVIA BANK,
NATIONAL ASSOCIATION, in its capacity
as Administrative Agent and as a Lender
      By:   /s/ Joseph L. White         Name:   Joseph L. White        Title:  
Director     

(signature pages end)

